

117 HR 118 IH: Cyber Vulnerability Disclosure Reporting Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 118IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Secretary of Homeland Security to submit a report on cyber vulnerability disclosures, and for other purposes.1.Short titleThis Act may be cited as the Cyber Vulnerability Disclosure Reporting Act.2.Report on cyber vulnerabilities(a)ReportNot later than 240 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains a description of the policies and procedures developed for coordinating cyber vulnerability disclosures, in accordance with section 2209(m) of the Homeland Security Act of 2002 (6 U.S.C. 659(m)). To the extent possible, such report shall include an annex with information on instances in which such policies and procedures were used to disclose cyber vulnerabilities in the year prior to the date such report is required and, where available, information on the degree to which such information was acted upon by industry and other stakeholders. Such report may also contain a description of how the Secretary is working with other Federal entities and critical infrastructure owners and operators to prevent, detect, and mitigate cyber vulnerabilities.(b)FormThe report required under subsection (b) shall be submitted in unclassified form but may contain a classified annex.